

114 HCON 182 IH: Commemorating the 75th anniversary of the attack on Pearl Harbor on December 7, 1941, and the sinking of the U.S.S. West Virginia during that attack.
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 182IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Jenkins of West Virginia (for himself, Mr. McKinley, and Mr. Mooney of West Virginia) submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONCommemorating the 75th anniversary of the attack on Pearl Harbor on December 7, 1941, and the
			 sinking of the U.S.S. West Virginia during that attack.
	
 Whereas the U.S.S. West Virginia, nicknamed the Wee Vee was a Colorado-class battleship commissioned in 1923, and was the last battleship the Navy would build for the next two decades;
 Whereas the Navy stationed the U.S.S. West Virginia in Pearl Harbor to help defend against potential enemy attacks in the Pacific;
 Whereas the U.S.S. West Virginia was the second battleship docked at Pearl Harbor to be struck by torpedoes during the attack on December 7, 1941;
 Whereas the attack on the U.S.S. West Virginia included at least seven torpedoes and two bombs; Whereas, when the gravest moments of the attack occurred, the crew of the U.S.S. West Virginia bravely fought back to defend the ship;
 Whereas the valor of and skill of the crew of the U.S.S. West Virginia helped to prevent the ship from immediately capsizing after the torpedoing;
 Whereas 106 Navy sailors were killed while trying to heroically defend the U.S.S. West Virginia during the attack, even as it suffered extensive damage and eventually flooded and sank;
 Whereas in early 1942, the U.S.S. West Virginia was salvaged from the harbor seabed and returned to the mainland for repairs;
 Whereas the U.S.S. West Virginia re-entered service in June 1944, supporting the Allied war efforts in the Pacific, including in the battles of Iwo Jima and Okinawa; and
 Whereas at the end of the war, the U.S.S. West Virginia was the only ship present for Japan’s surrender in Tokyo Bay that had been present and attacked at Pearl Harbor: Now, therefore, be it
	
 That Congress— (1)remembers the members of the Armed Forces who were killed or wounded during the attack on Pearl Harbor on December 7, 1941;
 (2)honors the service and courage of the members of the Armed Forces who were stationed at Pearl Harbor at the time of the attack;
 (3)commemorates the service of the crew of the U.S.S. West Virginia and the crews of other Navy ships at Pearl Harbor, who fought valiantly during the attack to prevent further damage and destruction;
 (4)recognizes the resolve of the Navy in salvaging and repairing the U.S.S. West Virginia and returning it to service during World War II;
 (5)commends the brave members of the Armed Forces who fought in World War II; and (6)reaffirms its commitment to continue to honor the memory of all members of the Armed Forces who lost their lives during the attack on Pearl Harbor.
			